Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because  Fig 2, 3, 5a, 6a, and 6b contain illegible content.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With regards to claim 1, it recites ‘collect human input responsive to the summarized data ..’; … produce output data, based at least in part on the collected human input …’. Although the specification explains that a human can provide input, the specification does not provide written description for the act of collecting user input responsive to summarized data generated from step iii in the claim. 

With regards to claim 5, it is rejected under similar rationale as claim 1.


With regards to claims 2-4 and 7-18, they are rejected under similar rationale as claim 1, since they do not further resolve the deficiencies of their corresponding independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (“Fast Abstractive Summarization with Reinforce-Selected Sentence Rewriting”, published: May 2018, pages 1-17) in view of Boni et al (US Patent: US 10019525, issued: Jul. 10, 2018, filed: Dec. 15, 2017) view of Lee et al (US Application: US 2018/0150905, published: May 31, 2018, filed: Nov. 28, 2017).

With regards to claim 1. Chen et al teaches a system, comprising: 

a data source containing input data (as explained in page 2, right column: a data source can be a long input document. It is noted that page 2, left column also explains input can be other types of input such as CNN /Daily  dataset);
 a cognitive augmented memory network (page 1, Abstract: the model network is interpreted as the summarization model having a plurality of network structures. As further explained in section page 2, right column, section 2.1, the summarization model includes extractive selection network entities), coupled to the data source, including: 

a computer [process enabling] …  the system to: 

(i) receive input data from the data source (page 2, right column: the input data includes a long document having data of words and sentences), 
(ii) decompose the received input data (page 2, section 2.1, right column and page 3, Figure 1: the input data is decomposed into words (interpreted as a standard meaningful element of writing) in the language  and sentence representations), 
(iii) automatically perform a summarization process on the decomposed input data to create summarized data (page 2, section 2.1, right column: initial summarization is performed by extracting desired sentences), … and 
 (v) produce output data, … wherein the output data contains original content that appears to be written by a human (output is produced through an abstractive summarization process (page 3, section 2.2): output is produced from the extracted sentences using abstractive network summarization. It is noted that abstractive summarization is the process the makes it appear to be written by a human through techniques that include paraphrasing).


 processor, and a memory storage device including instructions that when executed by the computer processor enable the system to: 
 collect human input responsive to the summarized data, … produce output data, based at least in part on the collected human input … and a cognitive gateway, coupled to the cognitive augmented memory network, to transmit the output data containing original content. 

Yet Boni et al teaches a cognitive augmented memory network … including … a computer processor, and a memory storage device including instructions that when executed by the computer processor enable the system (Fig 1, Fig 3, column 3, lines 1-45: a computer device can run instructions from a storage medium) to:  …. [produce output in summarized format] and a cognitive gateway, coupled to the cognitive augmented memory network, to transmit the output data containing original content (Fig 2A, Fig 3, column 2, lines 60-67, column 12, lines 49-57: a server (interpreted as part of the claimed gateway) can run the summarization application/program in response to a user’s search request and the server can transmit the output as a service to a client device’ thin client web application interface to display).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Chen et al’s ability to generate output through the use of a cognitive augmented network, such that the cognitive augmented network could have been initiated through a user query and used network communications to provide the 

However the combination does not expressly teach collect human input responsive to the summarized data, … produce output data, based at least in part on the collected human input …

Yet  Lee et al teaches  collect human input responsive to the summarized data, … produce output data, based at least in part on the collected human input … (paragraphs 0080, 0083: summarized data is presented to a user and the user provides input to select a subset of pre-processed summarized data to provide as input to further summarization processing). 

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Chen et al and Boni et al’s ability to generate abstractive summaries as a result of earlier generated summary content (extractive content), such that the earlier generated summary content can be presented to the user for the user to provide additional input/range to generate the output summary, as taught by Lee et al. The combination would have allowed the combination of Chen et al and Boni et al to have allowed a user to specify a summarization range  as a way to customize/target content so summarize.  

 (iii) a document, and (iv) a proprietary database, as similarly explained in the rejection of claim 1 (as explained, the data source can be from a long document), and is rejected under similar rationale. 

With regards to claim 3. The system of claim 1, the combination of Chen et al, Boni et al and Lee et al teaches wherein the cognitive gateway is associated with at least one of: (i) a cognitive search, (ii) content extraction, and (iii) content creation, as similarly explained in the rejection for claim 1 (as explained in the rejection, Boni et al’s cognitive gateway is associated with user initiated query/search), and is rejected under similar rationale. 

With regards to claim 4. The system of claim 1, the combination of Chen et al, Boni et al and Lee et al teaches wherein the cognitive augmented memory network is hosted in a cloud and is accessible to different enterprises and individuals through at least one of a Graphical User Interface ("GUI") and an Application Programming Interface ("API"), as similarly explained in the rejection of claim 1 (as explained in the rejection, Boni et al’s cognitive augmented network is implemented through at least a server (the server interpreted as a ‘cloud’ entity) that provides communication of a summary through a client computer’s web application interface (it is noted that the web application includes logic to perform the communication with the service and thus is interpreted as ‘programmed’), and is rejected under similar rationale. 

With regards to claim 5. Chen et al teaches a … process … the method comprising: 


[obtaining] a set of input data.. (page 2, right column: the input data includes a long document having data of words and sentences); 

decomposing the created input data (page 2, section 2.1, right column and page 3, Figure 1: the input data is decomposed into words (interpreted as a standard meaningful element of writing) in the language  and sentence representations); 

automatically performing a summarization process on the decomposed input data to create summarized data (page 2, section 2.1, right column: initial summarization is performed by extracting desired sentences); 
producing output data, … , wherein the output data contains original content that appears to be written by a human (output is produced through an abstractive summarization process (page 3, section 2.2): output is produced from the extracted sentences using abstractive network summarization. It is noted that abstractive summarization is the process the makes it appear to be written by a human through techniques that include paraphrasing). 

However Chen et al does not expressly teach non-transitory, computer-readable medium having executable instructions stored therein that, when executed by a receiving, at a cognitive augmented memory network platform, human instructions via natural language through a graphical user interface or an application programming interface; automatically performing, by the cognitive augmented memory network platform, natural language processing on the human instructions to create a query message; performing a cognitive search on a plurality of data sources based on the query message;  collecting human input responsive the summarized data ….; producing output data, based at least in part on the collected human input,

Yet Boni et al teaches non-transitory, computer-readable medium having executable instructions stored therein that, when executed by a computer processor result in the performance of a method, …: receiving, at a cognitive augmented memory network platform (Fig 1, Fig 3, column 3, lines 1-45: a computer device can run instructions from a storage medium) , human instructions via natural language through a graphical user interface or an application programming interface (Fig 2A: a user can provide a query); automatically performing, by the cognitive augmented memory network platform, natural language processing on the human instructions to create a query message (Fig 2A: processing is performed to create a query message by identifying words within the statement to generate an expanded query); performing a cognitive search on a plurality of data sources based on the query message (column 6, lines 5-15: a plurality of documents are searched)



However the combination does not expressly teach collecting human input responsive the summarized data ….; producing output data, based at least in part on the collected human input.

Yet Lee et al teaches collecting human input responsive the summarized data ….; producing output data, based at least in part on the collected human input … (paragraphs 0080, 0083: summarized data is presented to a user and the user provides input to select a subset of pre-processed summarized data to provide as input to further summarization processing). 

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Chen et al and Boni et al’s ability to generate abstractive summaries as a result of earlier generated summary content (extractive content), such that the earlier generated summary content can be presented to the user for the user to 

With regards to claim 6. the combination of Chen et al, Boni et al and Lee et al teaches a method, comprising 
receiving, at a cognitive augmented memory network platform, input data for decomposition; automatically decomposing, by the cognitive augmented memory network, the input data into standard elements for summarization;  automatically creating summaries from the decomposed data;  presenting the summaries to a human user; collecting inputs, responsive to the summarized data, from the human user; and 
producing output data containing original content that appears to be written by a human, as similarly explained in the rejection for claim 1, and is rejected under similar rationale. 

With regards to claim 7. The method of claim 6, Chen et al teaches wherein the input data comes from a variety of cloud or on-premise sources including at least one of: a database, a data lake, an internet search result, a customer relationship management system, and an electronic resource planning system, as explained in the rejection of claim 1 (as explained in the rejection, Chen teaches a long document is accessed to retrieve data organized as words/sentences), and is rejected under similar rationale. 

comprises a generic method that can process any input without an anticipated template (page 1, right column: input is processed without a strict template (as they have no saliency label) through use of actor-critic policy gradient with sentence-level metric to connect two neural networks and to learn sentence saliency). 

With regards to claim 10. The method of claim 6, Chen et al teaches wherein the input data comprises at least one of: 
structured data elements including as rows and columns from one or more relational databases or data lakes; 

semi-structured data from at least one of a CSV file, a log, XML data, and JSON data; 

unstructured data from at least one of an email, a document, and a PDF file; and 
binary data from at least one of a jpeg file, a gif, a png file, an mp3 file, a way file, mp4 data, avi data, and wmv data, as similarly explained in the rejection for claim 6 (a long document is used as input), and is rejected under similar rationale. 

With regards to claim 11. The method of claim 6, Chen et al teaches wherein the automatically created summaries utilize at least one of extractive summarization and abstractive summarization (Figure 2: extractive and abstractive summaries are performed). 

wherein the automatically created summaries utilize a deep neural network with a 2-level hierarchical architecture (page 3, section 2.1.1 and section 2.1.2, Figure 1: a muli level Recurrent neural networks are implemented (‘RNN’) having at least levels that work with sentence representation and context-aware sentence representation). 

With regards to claim 13. The method of claim 6, Chen et al teaches wherein the automatically created summaries utilize an attention calculation algorithm trained by sequence distribution (page 4, abstraction training includes sequence distribution), and the original content is produced as an output of a vocabulary distribution process (page 7, section 5.2, left column, page 13-left-column: the abstractor output is based upon a distribution of numeric probabilities over an extended vocabulary ). 

With regards to claim 14. The method of claim 6, Chen et al teaches wherein the automatically created summaries represent better and more accurate results while processing a large amount of data by first producing extractive summaries of the large input data and then using a deep neural network followed by abstractive summarization of the extractive summaries (page 2, Section 1, Figure 1: using Neural networks an abstractive summary is generated by referencing extracted sentences (sentence summaries)). 

With regards to claim 17. The method of claim 6, Chen et al wherein the output data resembles an output written by a human and is different from a machine produced . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (“Fast Abstractive Summarization with Reinforce-Selected Sentence Rewriting”, published: May 2018, pages 1-17) in view of Boni et al (US Patent: US 10019525, issued: Jul. 10, 2018, filed: Dec. 15, 2017) view of Lee et al (US Application: US 2018/0150905, published: May 31, 2018, filed: Nov. 28, 2017) and further in view of Khatri et al (US Application: US 2017/0213130, published: Jul. 27, 2017, filed: Sep. 16, 2016).

With regards to claim 9. The method of claim 6, Chen et al teaches wherein said decomposing, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.

However Chen et al, Boni et al, and Lee et al does not expressly teach wherein said decomposing comprises a customized method tuned to process an input conforming to an anticipated template. 

Yet Khatri et al teaches wherein said decomposing comprises a customized method tuned to process an input conforming to an anticipated template (Fig. 5, paragraphs 0080 and 0087: a base model includes using predefined rules to decompose content of 

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Chen et al, Boni et al and Lee et al’s ability to decompose input to produce summarized output using neural networks, such that the decomposing is modified to further reference a template/set-of-rules to breakdown the document content, as taught by Khatri et al. The combination would have allowed Chen et al, Boni et al, and Lee et al to have “generated summaries that would help users preview content and help them decide if they want to investigate further” (Khatri et al, paragraph 0003). 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (“Fast Abstractive Summarization with Reinforce-Selected Sentence Rewriting”, published: May 2018, pages 1-17) in view of Boni et al (US Patent: US 10019525, issued: Jul. 10, 2018, filed: Dec. 15, 2017) view of Lee et al (US Application: US 2018/0150905, published: May 31, 2018, filed: Nov. 28, 2017) and further in view of Devarajan et al (US Patent: 9704097, issued: Jul. 11, 2017, filed: Dec. 11, 2015)

With regards to claim 15. The method of claim 6, the combination of Chen et al, Boni et al, and Lee et al teaches further comprising: presenting the output data to a human user via a graphical user interface  (as explained in the rejection of claim 1, Boni et al teaches the output is sent to a display). Additionally, Chen et al teaches capturing … feedback (page 3, Figure 1: as shown feedback policy reinforcement is used to affect decomposition output via decoders); using natural language processing and deep learning to understand … feedback to modify the input data (page 3, Figure 1: language data is processed and decoder output (based upon RNN deep learning) is modified to be applied as input into an abstractor (page 3, Figure 2); wherein said decomposition and summarization is repeated to present modified output to the user  (page 3, Figure 1, Figure 2: the encoded data from the feedback is changed/adapted-to based upon the feedback and is used as input into the abstractor step shown in page 3, Figure 2)

However the combination of Chen et al, Boni et al, and Lee et al teaches capturing the human input as human feedback; using natural language processing and deep learning to understand the human feedback to modify the input data.

Yet Devarajan et al teaches capturing the human input as human feedback; using natural language processing and deep learning to understand the human feedback to modify the input data (column 25, lines 45-62: human input is used as feedback to modify input/processed sentiment data and can be implemented/repeated (interpreted as recursively) in a feedback loop for a plurality of data points until user accepts the presented output).

It would have been obvious to one of ordinary skill in the art before the effective invention was filed to have modified Chen et al, Boni et al and Lee et al’s ability to use a feedback loop to constantly train and impact output from natural language processing, 
 
With regards to claim 16. The method of claim 15, the combination of Chen et al, Boni et al, Lee et al and Devarajan et al teaches wherein said decomposition and summarization run recursively until all human feedback is processed and a final output data is produced that is satisfactory to the user, as similarly explained in the rejection for claim 15, and is rejected under similar rationale. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (“Fast Abstractive Summarization with Reinforce-Selected Sentence Rewriting”, published: May 2018, pages 1-17) in view of Boni et al (US Patent: US 10019525, issued: Jul. 10, 2018, filed: Dec. 15, 2017) view of Lee et al (US Application: US 2018/0150905, published: May 31, 2018, filed: Nov. 28, 2017) and further in view of Nakano et al (US Application: US 2012/0179709, published: Jul. 12, 2012, filed: Dec. 30, 2011).

With regards to claim 18. The method of claim 6, the combination of Chen et al, Boni et al, and Lee et al does not teach wherein a cognitive search implementation utilizes smooth inverse frequency-based information retrieval to improve performance over a phrase matching implementation.

Yet Nakano et al teaches wherein a cognitive search implementation utilizes smooth inverse frequency-based information retrieval to improve performance over a phrase matching implementation (paragraph 0103: a query/search utilizes inverse document frequency information to prioritize terms in phrases to improve/narrow down the search of query candidates).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Chen et al, Boni et al and Lee et al’s ability to allow a user to provide input to focus on content to summarize, such that a search can be applied to further narrow the content of focus, as taught by Nakano et al. The combination would have allowed Chen et al, Boni et al, and Lee et al to have allowed a user to efficiently searched a large quantity of content (Nakano et al, paragraph 0007). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Di Fabbrizio et al (US Application: 2014/0164302): This reference teaches hybrid review synthesis through natural language processing.
Bax (US Application: US 2019/0087491): This reference teaches receiving a user selection to produce a desired summary type and using extractive/abstractive summary techniques.
Sharma et al (US Application: 2019/0155877): This reference teaches generating a targeted summary of textual content tuned to a target audience.
Goel et al (US Application: US 2018/0160200): This reference teaches text summarization through key phrase analysis.
Krishna et al (US Application: US 2019/0325066): This reference teaches generating a topic summary through the use of a word generation model and topic encoding model.
Kong (US Application: US 2019/0370338): This reference teaches obtaining a document and extracting candidate sentences from the document, and then feeding the extracted sentences into an abstractive model.
Cohan et al (US Application: US 2019/0278835):  This reference teaches performing abstractive summarization of long documents using deep learning.
Paulus et al (US Application: US 2019/0362020): This reference teaches abstraction of text summarization using an encoder and decoder.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.